OalhooN, J.,
delivered the opinion of the court.
On the facts the verdict of the jury cannot be properly disturbed, and if found, under full instructions, that the evidence' established the corpus delicti and the guilt of appellant.
’ However,' the monstrous nature of the details of double infanticide, their causeless, useless, senseless, butcherous atrocity, with the certainty-of, and indifference to, detection, sufficiently suggest the possibility of the sudden access of, and sudden recovery from,. piierperal mania, to indicate, as we all concur in thinking, the propriety of, commutation of the life sentence to a-limited ñtímber of.years. The indictment charges that appellant “did then and there, wilfully, feloniously, and of her malice aforethought, kill and murder two certain human beings, the same being then and there her infant children.” It was not demurred to, but the trial proceeded to verdict-when, for the first time, objection was made to its sufficiency on a motion in arrest of judgment. This was too late, because of statutes enacted since the case of Miller v. State, 5 How., 250, and these statutes are: Code, §§ 1341, 1354, 1435, and they are applied and construed in Norton v. State, 72 Miss., 128; Burnett v. State, 72 Miss., 994; Gates v. State, 71 Miss., 874; Rocco v. State, 37 Miss., 357; Haywood v. State, 47 Miss., *7091; Garvin v. State, 52 Miss., 207; Murrah v. State, 51 Miss. 662-675; Knight v. State, 64 Miss., 802; Wood v. State, 64 Miss., 761; Miller v. State, 68 Miss., 221; Foster v. State, 52 Miss., 695; Blumenberg v. State, 55 Miss., 528; Kline v. State, 44 Miss., 317.
Tbe failure to give names of the parties slain was readily amendable. If demurrer had been interposed, the indictment could have been amended to give names, or to show that the names were to the grand jurors unknown, or that, as is the fact, they were infants just born and without names.
To the objection that there are two distinct murders charged in the same count, the answer is that as to this the indictment is valid on its face and not demurrable, since a double murder may be committeed by one and the same act, as, for instance, the drowning of two persons at once. Besides, we answer the query of this court in Roberts v. State, 55 Miss., 421, by now holding that objection cannot be made after verdict to an indictment bad for duplicity.
The probability or possibility of this holding manifestly was duly considered by the learned counsel below, who properly took the chances of withholding demurrer, which would yield no solid advantage, while, if his point was good in arrest of judgment, his client was safe on that trial.
On the point of the alleged error in admitting what is alleged to be a confession to Dr. Butler, it appears from the evidence that appellant persistently denied to him that she had any knowledge of the killing, but did produce a case knife with no sign of blood on it from her bed, saying she did not know how it came there, but that she had found it lying on the foot of her bed. It was competent to prove that she produced this knife. Belote v. State, 36 Miss., 96; Garrard v. State, 50 Miss., 147.

Affirmed.